        Case 2:19-cv-04279-GJP Document 36 Filed 12/28/20 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 WAYNE RAUCEO,

                      Plaintiff,
                                                        CIVIL ACTION
           v.                                           NO. 19-04279

 PHILADELPHIA GAS WORKS,

                      Defendant.


                                       ORDER

      AND NOW, this 28th day of December 2020, it is hereby ORDERED that

Plaintiff’s Motion to Disqualify the Court, (ECF No. 28), is DENIED.



                                                     BY THE COURT:


                                                      /s/ Gerald J. Pappert
                                                     _____________________
                                                     GERALD J. PAPPERT, J.
